AGREEMENT

 

AGREEMENT entered into this 26th day of September 2007 by and between Lonza
Walkersville, Inc., a Delaware corporation formerly known as Cambrex Bio Science
Walkersville, Inc. (“Lonza”), and Ortec International, Inc., a Delaware
corporation (“Ortec”), (each of Lonza and Ortec a “Party” and together the
“Parties”).

R E C I T A L S:

 

A.     Lonza and Ortec have heretofore entered into the following agreements,
all of which are dated October 18, 2004, except for the Cell Therapy
Manufacturing Agreement which is dated October 29, 2003 (the “Manufacturing
Agreement”):

 

 

1.

Manufacturing Agreement,

   

 

2.

Amendment No. 1 to the Manufacturing Agreement,

   

 

3.

Sales Agency Agreement,

   

 

4.

License Agreement and

   

 

5.

Security Agreement

 

B.     Lonza and Paul Royalty Fund LP (“PRF”) entered into the Consent and
Agreement also dated October 18, 2004, which defines the relative rights of
Lonza and PRF to the proceeds Ortec receives from the sales of Ortec’s OrCel
product. Orcel LLC, a Delaware limited liability company (“Orcel”) and a
wholly-owned subsidiary of Ortec, is also a party to the License Agreement and
to the Security Agreement.

 

C.     Lonza and Ortec have reached certain agreements to cancel all of the
foregoing agreements except the Manufacturing Agreement and Amendment No. 1
thereto, and to modify the terms of the Manufacturing Agreement and Amendment
No. 1 thereto, as provided herein.

 


--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants hereinafter set forth, Lonza and Ortec, intending to be legally bound,
hereby agree as follows.

 

1.              Definitions. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Manufacturing Agreement.

2.              Cancellation of Agreements. The Parties hereto agree that the
following agreements between Lonza and Ortec, all dated October 18, 2004, are
cancelled effective upon the execution of this Agreement:

 

 

(a)

Sales Agency Agreement,

   

 

(b)

License Agreement and the

   

 

(c)

Security Agreement

 

Orcel, by its execution of this Agreement, agrees to the cancellation of the
License Agreement and of the Security Agreement. As a result of the cancellation
of the Sales Agency Agreement and the Security Agreement, Lonza acknowledges
that it will no longer have any security interest in any Collateral, as that
term is defined in the Security Agreement, and therefore agrees to use its best
efforts to cancel the Consent and Agreement between it and PRF pursuant to a
separate agreement with PRF.

3.

Payments by Ortec.

 

 

(a)

The Parties agree that the amount Ortec owes to Lonza as of the date of the
execution of this Agreement is $1,250,000. Lonza shall, upon the execution of
this Agreement, apply the $100,000 deposited by Ortec with Lonza pursuant to the
Manufacturing Agreement to reduce such

 

 


--------------------------------------------------------------------------------

obligation to $1,150,000 and Ortec shall no longer have any right to all or any
portion of such $100,000 for any reason.

 

 

(b)

Ortec shall, no later than September 28, 2007, pay Lonza $750,000.

   

 

(c)

Lonza agrees to perform for Ortec the work described in Section 4 of this
Agreement (“Lonza’s Work”) and shall be paid at the rates and in the manner
described in Section 5 of this Agreement.

   

 

(d)

Ortec intends to raise capital through the sale of its equity securities in the
first quarter of 2008. Ortec shall, no later than March 31, 2008, pay to Lonza
from the net proceeds (net after payment by Ortec of finder’s fees and broker’s
commissions and legal fees in connection with such capital raise) received by
Ortec from such capital raise, the lesser of (i) 25% of such net proceeds in
reduction of all outstanding amounts owed to Lonza, including for work performed
under this Agreement through March 31, 2008 and remaining debt (collectively,
the “Resulting Obligation”) or (ii) the Resulting Obligation.

   

 

(e)

Notwithstanding the foregoing, the Resulting Obligation shall be due no later
than July 1, 2008. If the Resulting Obligation is not paid by July 1, 2008,
Lonza shall have the right to terminate this Agreement or bring any appropriate
action for breach of such payment.

 

4.              Lonza’s Work. In connection with Ortec’s submission to the
United States Food and Drug Administration (the “FDA”) of Ortec’s application
for Pre-Market Approval (the “PMA”) seeking FDA clearance for the commercial
sale of Ortec’s OrCel® product (“OrCel”) for the treatment of venous stasis
ulcers, which submission will include the results of Ortec’s confirmatory
clinical trial on 60 additional patients, Lonza will perform and support the
following work in a production suite with a clean room as well as in other
laboratory and work areas in its multi-client production facility at 8830 Biggs
Ford Road, Walkersville, Maryland

 


--------------------------------------------------------------------------------

21793, and will use its reasonable efforts to comply with the times set forth in
Schedule A hereto.

 

 

(a)

Order all raw materials, supplies and packaging materials needed for the work to
be performed by Lonza as provided in this Section 4.

 

 

 

(b)

With Ortec’s assistance, train Lonza’s personnel in all analytical methodology
required for in-process and release testing of incoming raw materials and
finished OrCel product including, but not limited to, histotechnology and
histomorphometric evaluation of OrCel histological specimens for use in the
release testing of (i) components and raw materials used to manufacture OrCel
and (ii) of the lots of OrCel manufactured by Lonza.

   

 

(c)

With Ortec’s assistance, train Lonza’s personnel to manufacture OrCel, including
the production of a training lot.

   

 

(d)

Perform aseptic process validation of key OrCel production process operations to
make certain that Lonza’s work can be performed under aseptic conditions and
meet FDA standards for a production environment sufficient to maintain product
sterility.

   

 

(e)

Perform at least one full scale engineering run for the production of an OrCel
lot to demonstrate the ability to manufacture approvable material.

   

 

(f)

Perform up to five validation runs in the production suite to show that Lonza
can produce full scale lots of OrCel, the results of which validation runs are
to be submitted to the FDA as part of Ortec’s PMA application.

   

 

(g)

Thereafter perform up to three production runs, subject to FDA pre-approval
inspection, for the purpose of receiving FDA certification that Lonza’s
production facility meets the FDA’s GMP requirements so that the facility can be
used to manufacture OrCel units for commercial sale.

 

5.              Charges for Lonza’s Work. For Lonza’s Work, including the use of
Lonza’s clean room, other facilities and personnel, Ortec shall pay to Lonza
either

 

 

(a)

$50,000 per month plus one hundred seventy five dollars ($175) per hour for the
time spent by Lonza personnel in such month performing Lonza’s Work in the clean
room and one hundred twenty five dollars

 

 


--------------------------------------------------------------------------------

($125) per hour for time spent by Lonza personnel in performing Lonza’s Work
other than in the clean room or

 

 

(b)

Four hundred dollars ($400) per hour for the time spent by Lonza personnel in
such month performing Lonza’s Work in the clean room and one hundred twenty five
dollars ($125) per hour for time spent by Lonza personnel in performing Lonza’s
Work other than in the clean room.

 

For Lonza’s Work performed in October and November 2007, Ortec shall pay Lonza
in accordance with Section 5(b) above but beginning December 1, 2007 Ortec shall
pay for Lonza’s Work in accordance with Section 5(a) above. Beginning January 1,
2008, Ortec, at its option, may at one time during the remaining term of this
Agreement (the “Remaining Term”), elect to change its payments for Lonza’s Work
from Section 5(a) to Section 5(b), effective only on the first day of a month
and provided that Ortec gives Lonza 30 days prior written notice of Ortec’s
election to make such change. Such notice by Ortec shall be provided to Lonza in
the manner for notice provided in Section 8 below. For the removal of doubt,
Ortec shall only be permitted to change the manner in which it is charged for
Lonza’s Work one time during the Remaining Term of the Agreement.

Lonza shall provide Ortec with statements not less frequently than once a month
on the 10th day of the month, showing what portion of Lonza’s Work was performed
through the end of the month immediately preceding the date such statement is
required to be provided to Ortec. Such statement shall provide detailed
information as to how such an amount is calculated. For example, such monthly
statement shall provide time records for the personnel used in accordance with
Lonza’s time keeping system then in effect and the charge for each hour of use.

6.              Turnover of Records of Sales Efforts. Within thirty days after
the execution of this Agreement, Lonza will, except as limited by court orders
and/or by confidentiality agreements by which Lonza is bound, turn over to Ortec
all of its (a) records of its marketing activity, including without limitations,
sales calls, recruitment of salesmen, contacts with potential salesmen and
potential purchasers of Ortec’s OrCel product, (b) all sales promotion and

 


--------------------------------------------------------------------------------

sales material which Lonza produced for use in selling OrCel and (c) information
and records as to the development of a website page to be used to market OrCel.

7.              Manufacturing Agreement Not Cancelled. The Manufacturing
Agreement between Ortec and Lonza, as amended by the provisions of Amendment No.
1 thereto which survive the cancellation of the Sales Agency Agreement, is not
cancelled although performance thereof by Lonza and Ortec, and any payments
required to be made pursuant to the provisions thereof, are suspended until, and
if, Ortec receives FDA clearance for the commercial sales of OrCel for the
treatment of venous stasis ulcers. Until then the work to be done by Lonza for
Ortec, and the payments to be made by Ortec to Lonza, are those provided in this
Agreement. Ortec and Lonza will, in the period before receipt of such FDA
clearance for commercial sale of OrCel for the treatment of venous stasis
ulcers, seek to negotiate a per unit price that Ortec will pay to Lonza for
Lonza’s manufacture of OrCel, in lieu of the payments Ortec is required to make
to Lonza pursuant to the Manufacturing Agreement (including, without limitation,
as provided in Schedule 11.1 to the Manufacturing Agreement). Absent such
agreement between Lonza and Ortec establishing such per unit price, when, and
if, the FDA clears the commercial sale of OrCel for the treatment of venous
stasis ulcers, Lonza and Ortec shall continue to be bound by all of the
provisions of the Manufacturing Agreement as amended by the surviving provisions
of Amendment No. 1 thereto, including, without limitation, the payment terms
thereof. Anything in Section 13 of Amendment No. 1 to the Manufacturing
Agreement to the contrary notwithstanding, the provisions of Section 3.3.2 of
such Amendment No. 1 shall survive the termination of the Sales Agency Agreement
so that the maximum contribution Ortec shall be required to make for
construction of the Custom Production Suite to be used in Phase II shall
continue to be $1,000,000.

8.              Notices. All notices (including those of Ortec’s exercise of its
options, set forth in Section 5 above, to elect the method of calculating
Lonza’s charges), consents, waivers and other communications under this
Agreement and under the Manufacturing Agreement, as amended, must be in writing
and will be deemed to have been given when (i) delivered by hand (with written
confirmation of receipt), (ii) sent by fax or e-mail, provided that a copy is
mailed by U.S.

 


--------------------------------------------------------------------------------

registered mail, return receipt requested, or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate address and fax numbers set
forth below (or to such other addresses and fax numbers as a Party may designate
to the other Party):

If to Lonza, to:

 

Lonza Walkersville, Inc.

 

8830 Biggs Ford Road

 

Walkersville, Maryland 21793

 

Fax (301) 845-6099

 

Attention: David W. Smith, Business Director, Cell Therapy

E-mail: David.Smith@Lonza.com

 

 

With a copy to:

 

Lonza Inc.

 

25 Commerce Drive

 

Allendale, NJ 07401

 

Fax: (201) 378-5630

 

Attention: Bradley G. Luria, Esq.

E-mail: bradley.luria@lonza.com

 

and

 

If to Ortec, to:

 

Ortec International, Inc.

 

3960 Broadway

 

New York, New York 10032

 

Fax: (212) 740-2570

 

Attention: Costa Papastephanou, CEO, and Alan W. Schoenbart, CFO

E-mail:

costa.papastephanou@ortecinternational.com and

 

 

aschoenbart@ortecinternational.com

 

 

 


--------------------------------------------------------------------------------

 

With a copy to:

 

Feder Kaszovitz Isaacson Weber Skala Bass & Rhine, LLP

750 Lexington Avenue, 23rd Floor

 

New York, NY 10022

 

Fax: (212) 888-7776

 

Attention: Gabriel Kaszovitz, Esq.

 

E-mail: gabe@fkiwsb.com

 

9.              Entire Agreement. This agreement constitutes the entire
agreement of the Parties with respect to the subject matter hereof. The recitals
hereto are hereby incorporated by reference.

10.           Governing Law and Jurisdiction. This Agreement will be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to any conflicts of laws provisions thereof that would
cause the application of the laws of a different jurisdiction.

11.           Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

12.           Amendments. This Agreement may not be amended or modified, and no
provisions hereof may be waived, without the written consent of the Parties.

13.           Severability. Each provision of this Agreement will be treated as
a separate and independent clause, and the unenforceability of any one clause
will in no way impair the enforceability of any of the other clauses herein. If
one or more of the provisions contained in this Agreement will for any reason be
held to be excessively broad as to scope, activity, subject or otherwise, so as
to be unenforceable at law, such provision or provisions will be construed by
the appropriate judicial body by limiting or reducing it or them so as to be
enforceable to the maximum extent compatible with the applicable law as it will
then appear.

 


--------------------------------------------------------------------------------

 

14.           Titles. The titles used in this Agreement are for convenience only
and are not to be considered in construing or interpreting any term or provision
of this Agreement.

15.           Assignment. Neither Party will assign this Agreement, in whole or
in part, without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, except that Lonza will be permitted to
assign its rights and obligations hereunder to one or more of its affiliates.
Any purported assignment not permitted under this Section 15 will be null, void,
and of no effect. Any permitted assignment shall not release the assignor from
liability hereunder if such assignor’s obligations hereunder are not performed
by its assignee.

16.           Waiver. The failure of any Party at any time or times to require
performance of any provision of this Agreement will in no manner affect its
rights at a later time to enforce the same. No waiver by any Party of the breach
of any term contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, will be deemed to be construed as a further or continuing
waiver of any such breach or the breach of any other term of this Agreement.

17.           WAIVER OF JURY TRIAL. THE PARTIES HERETO HEREBY EACH WAIVE TRIAL
BY JURY IN ANY SUIT BROUGHT BY EITHER OF THEM AGAINST THE OTHER OR ON ANY
COUNTERCLAIM IN RESPECT THEREOF ON ANY MATTERS, WHATSOEVER, ARISING OUT OF, OR
IN ANY WAY IN CONNECTION WITH, THIS AGREEMENT.

18.           No Presumption Against Drafter. For purposes of this Agreement,
each Party hereby waives any rule of construction that requires that ambiguities
in this Agreement be construed against the drafter.

 


--------------------------------------------------------------------------------

 

19.           Non-Solicitation. Each Party agrees not to employ or solicit for
employment (or for use as an independent contractor), any employee of the other
Party or its affiliates during the term of this Agreement and for a period of
two years thereafter, except with such other Party’s prior written consent.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written:

 

WITNESS:

ORTEC INTERNATIONAL, INC.

 

 

/s/ Alan Schoenbart

By: /s/ Costa Papastephanou

 

Alan W. Schoenbart,

Costa Papastephanou,

 

Chief Financial Officer

Chief Executive Officer

 

 

 

WITNESS:

LONZA WALKERSVILLE, INC.

 

 

/s/ David W. Smith

By: /s/ Timothy P. Harrigan

 

Print Name: David W. Smith

Print Name: Timothy P. Harrigan

Title: VP: Cell Therapy

Title: Business Sector Controller

 

 

 



 


--------------------------------------------------------------------------------

 

The undersigned, Orcel LLC, agrees to the cancellation of the License Agreement
and of the Security Agreement as provided in Section 2 of the foregoing
agreement.

 

 

ORCEL LLC

 

By:

ORTEC INTERNATIONAL, INC.,

 

its only member

 

 

WITNESS:

 

/s/ Alan Schoenbart

By: /s/ Costa Papastephanou

 

Alan W. Schoenbart

Costa Papastephanou

 

Chief Financial Officer

Chief Executive Officer

 

Dated: September 26, 2007

Dated: September 26, 2007

 

 


--------------------------------------------------------------------------------

 

Schedule A

 

ID

 

Task

Name

 

 

Duration

 

 

Start

 

 

Finish

 

 

Predecessors

 

Qtr 4, 2007

Oct / Nov / Dec

 

Qtr.1, 2008

Jan / Feb / Mar

 

Qtr. 2, 2008

Apr / May / Jun

1

Section 4 – LONZA’S WORK

175

days

Mon

10/1/07

Fri

5/30/08

 

_________________________________________

2

Section 4a

(Raw Materials & Packaging)

10

wks

Mon

10/1/07

Fri

12/7/07

 

__________

3

Section 4b

(Analytical Methodology)

13

wks

Mon

10/1/07

Fri

12/28/07

 

_____________

4

Section 4c

(OrCel Training & Training Lot)

4

wks

Mon

11/5/07

Fri

11/30/07

 

____

5

Section 4d

(Aseptic Processing Validation)

4

wks

Wed

10/10/07

Tue

11/6/07

 

_____

6

Section 4e

(Full Scale Engineering Run)

4

wks

Mon

12/3/07

Fri

12/28/07

 

4

____

7

Section 4f

(5 OrCel Process Validation Runs)

12

wks

Mon

12/31/07

Fri

3/21/08

 

6

___________

8

Section 4g

(3 OrCel Production Runs)

4

wks

Mon

4/7/08

Fri

5/2/08

 

7FS+2 wks

_____

9

Section 4h

(FDA Approval of Lonza Facility)

8

wks

Mon

4/7/08

Fri

5/30/08

 

8SS

__________

 

 




--------------------------------------------------------------------------------

IMS_Last_Page

 

 

 

 

 

 

 

 

 